UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 00-4634
TOM REED, a/k/a Thomas Wayne
Reed,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Northern District of West Virginia, at Wheeling.
               Frederick P. Stamp, Jr., District Judge.
                          (CR-99-30-5-3)

                  Submitted: November 26, 2001

                      Decided: December 10, 2001

      Before WIDENER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert Allen Ratliff, Cincinnati, Ohio, for Appellant. Melvin W.
Kahle, United States Attorney, Sam G. Nazzaro, Assistant United
States Attorney, Paul T. Camilletti, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.
2                       UNITED STATES v. REED
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Thomas Reed appeals his conviction, pursuant to a guilty plea, of
conspiracy to possess with intent to distribute and to distribute
cocaine base, in violation of 21 U.S.C.A. § 846 (West 1999). Reed
was sentenced to twenty years imprisonment, to be followed by five
years supervised release.

   On appeal, Reed challenges the validity of his conviction in light
of the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S.
466 (2000). He asserts that his indictment was invalid because it did
not identify drug quantity as an element of the offense; that his guilty
plea was invalid because he was unaware that drug quantity would
have to be proved to the jury beyond a reasonable doubt; and that the
district court did not adequately inform him of the nature of the
charge against him, as required in Fed. R. Crim. P. 11(c)(1), because
the court did not identify drug quantity as an element of the offense.*

   Reed was indicted for conspiracy, in violation of § 846, to possess
with intent to distribute and to distribute cocaine base, as prohibited
by 21 U.S.C.A. § 841(a)(1) (West 1999 & Supp. 2001). Section 846
provides that one guilty of conspiracy to commit a drug offense is
subject to the same penalties as those applicable for the underlying
offense. Section 841(b)(1) defines the applicable penalties for viola-
tion of § 841(a)(1) in terms of the quantity of drugs involved. This
court held in United States v. Promise, 255 F.3d 150, 156 (4th Cir.

  *The Government urges that we dismiss Reed’s appeal because Reed
waived his right to challenge his sentence on appeal. We conclude that
the waiver did not include Reed’s right to challenge the validity of the
conviction itself. See United States v. Brown, 232 F.3d 399, 403-06 (4th
Cir. 2000) (holding that plain language of waiver provision controls its
extent).
                        UNITED STATES v. REED                         3
2001), that § 841(b)(1)(C) is applicable when an identifiable but
unspecified drug quantity has been charged in the indictment. The
maximum sentence authorized under § 841(b)(1)(C) is twenty years.
As Reed received a twenty-year sentence, the absence of a specific
quantity in the indictment does not constitute error. See Promise, 255
F.3d at 260 (holding the error was not in Promise’s indictment or con-
viction, but in his thirty-year sentence); United States v. Dinnall, ___
F.3d ___, 2001 WL 1229174, *4, n.3 (4th Cir. Oct. 15, 2001) (holding
error of thirty-year sentence does not arise from indictment or guilty
plea, but from sentence beyond the statutory maximum for crime
indicted for and pled guilty to). Therefore, we reject Reed’s attacks
on his indictment and plea.

   Reed also alleges that § 841 is unconstitutional as written, since it
purports to remove from the jury the right to increase a sentence
beyond the statutory maximum. We have recently rejected this argu-
ment. United States v. McAllister, ___ F.3d ___, 2001 WL 1387341,
at *2 (4th Cir. Nov. 8, 2001). Therefore, Reed is entitled to no relief
on this claim.

   We affirm Reed’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED